I115th CONGRESS1st SessionH. R. 603IN THE HOUSE OF REPRESENTATIVESJanuary 23, 2017Mr. Calvert (for himself, Mr. Royce of California, and Mr. Emmer) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to increase the maximum penalty for mail theft. 
1.Short titleThis Act may be cited as the Ensuring the Safety of Our Mail Act of 2017. 2.Increasing the maximum penalty for mail theftSection 1708 of title 18, United States Code, is amended by striking not more than five years and inserting not more than 10 years. 
